DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	Applicant’s reply filed on 09/24/2021, has been considered. Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons:


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al ( US 2019/0164912 A1; hereafter LEE)  in view of Ahn et al ( US 2017/0352666 A1; hereafter Ahn).


Regarding claim 1, LEE discloses a stacked structure, comprising:
 a lower structure  (Fig 1,  lower structure 110, Para [ 0017]) including at least one lower dielectric layer (Fig 1, dielectric layer 110a/110b, Para [ 0020]) and at least one lower metal layer ( metal layers 240, Para [ 0036]) in contact with the lower dielectric layer (Fig 1, dielectric layer 110a/110b, Para [ 0020]); and an upper structure ( Fig 1, upper structure 120 and 130, Para [ 0017-0025]) including at least one upper dielectric layer (Fig 1, dielectric layers 120a/120b and 130a/130b, Para [ 0023-0025]) and at least one upper metal layer  ( metal layers 240, Para [ 0036]) in contact with the upper dielectric layer (Fig 1, dielectric layers 120a/120b and 130a/130b, Para [ 0023-0025]), wherein the at least one upper dielectric layer (Fig 1, dielectric layers 120a/120b and 130a/130b, Para [ 0023-0025]) includes a first upper dielectric layer (Fig 1, dielectric layers 120a/120b, Para [ 0023-0025]) attached to the lower structure (Fig 1,  lower structure 110, Para [ 0017]), the first upper dielectric layer includes a first portion and a second portion (Fig 1, upper structure 120 and 130, Para [ 0017-0025], left and right region).
But, LEE does not disclose explicitly the first upper dielectric layer includes a plurality of first fillers dispersed in the first portion and a plurality of second fillers dispersed in the second portion, an average particle size of the first fillers is 
 In a similar field of endeavor, Ahn discloses the first upper dielectric layer ( Fig 4, dielectric layer 34)  includes a plurality of first fillers ( dielectric particle 48, Para [ 0156]) dispersed in the first portion ( left  side GR) and a plurality of second fillers dispersed in the second portion  ( Right side GR), an average particle size of the first fillers ( dielectric particle 48, Para [ 0156])  is substantially equal to an average particle size of the second fillers ( dielectric particle 48, Para [ 0156]), an amount of the first fillers in a first unit area of a cross section of the first portion ( left  side GR) is less than an amount of the second fillers in a second unit area of a cross section of the second portion ( Right side GR), and a size of the first unit area is equal to a size of the second unit area ( Fig 4, left side and right side GR , center point). 
 
Since LEE and  Ahn are both from the similar field of endeavor, and using dielectric layers with dielectric particles, the purpose disclosed by Ahn would have been recognized in the pertinent art of LEE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE in light of Ahn teaching “the first upper dielectric layer ( Fig 4, dielectric layer 34)  includes a plurality of first fillers ( dielectric particle 48, Para [ 0156]) dispersed in the first portion ( left  side GR) and a plurality of second fillers dispersed in the second portion  ( Right side GR), an average particle size of the first fillers ( dielectric particle 

Regarding claim 2, LEE and Ahn discloses the stacked structure of claim 1, LEE further discloses wherein the lower structure (Fig 1,  lower structure 110, Para [ 0017]) is a routing structure (Fig 1,  lower structure 110, Para [ 0017]), and includes a plurality of lower dielectric layers (Fig 1, dielectric layer 110a/110b, Para [ 0020]) and a plurality of lower metal layers  ( metal layers 240, Para [ 0036])  interposed between the lower dielectric layers (Fig 1, dielectric layer 110a/110b, Para [ 0020]), each of the lower metal layers includes a patterned circuit layer ( metal layers 240, Para [ 0036]), the lower metal layers ( metal layers 240, Para [ 0036]) are electrically connected to one another through a plurality of lower vias ( metal layers 240, Para [ 0036]); wherein the upper structure ( Fig 1, upper structure 120 and 130, Para [ 0017-0025]) is an antenna structure ( Fig 1), and the at least one upper metal layer includes an antenna pattern (Fig 1, metal layers 240, Para [ 0036]).  


Regarding claim 9, LEE and Ahn discloses the stacked structure of claim 1, LEE further discloses wherein the at least one upper metal layer includes ( Upper metal 

Regarding claim 10, LEE and Ahn discloses the stacked structure of claim 1, LEE further discloses wherein the at least one upper dielectric layer (Fig 1, dielectric layers 120a/120b and 130a/130b, Para [ 0023-0025])  further includes a second upper dielectric layer (Fig 1, dielectric layers 130a/130b, Para [ 0023-0025])  disposed on the first upper dielectric layer (Fig 1, dielectric layers 120a/120b, Para [ 0023-0025]), the at least one upper metal layer ( metal layers 240, Para [ 0036]) includes a first upper metal layer ( metal layers 220, Para [ 0036]), a second upper metal layer ( metal layers 240, Para [ 0036]) and a third upper metal layer ( metal layers 240, Para [ 0036]), wherein the first upper metal layer ( metal layers 220, Para [ 0036]) is disposed on the lower structure (Fig 1,  lower structure 110, Para [ 0017]), the first upper dielectric layer covers  (Fig 1, dielectric layers 120a/120b, Para [ 0023-0025]) the first upper metal layer ( metal layers 220, Para [ 0036]), the second upper metal layer ( metal layers 240, Para [ 0036]) is disposed on the first upper dielectric layer (Fig 1, dielectric layers 120a/120b, Para [ 0023-0025]), the second upper dielectric layer covers (Fig 1, dielectric layers 130a/130b, Para [ 0023-0025]) the second upper metal layer  ( metal layers 240, Para [ 0036]), and the third upper metal layer  ( metal layers 240, Para [ 0036]) is disposed on .  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al ( US 2019/0164912 A1; hereafter LEE)  in view of Ahn et al ( US 2017/0352666 A1; hereafter Ahn) as applied claims above and further in view of Huang et al ( US 2004/0251549 A1; hereafter Huang).

Regarding claim 4, LEE and Ahn discloses the stacked structure of claim 1, But, LEE and Ahn does not disclose explicitly wherein a dielectric constant (Dk) of the at least one lower dielectric layer is greater than a dielectric constant (Dk) of the at least one upper dielectric layer.  
In a similar field of endeavor, Huang discloses wherein a dielectric constant (Dk) of the at least one lower dielectric layer is greater than a dielectric constant (Dk) of the at least one upper dielectric layer (different dielectric constant made with different dielectric layers, Para [0018-0020]). 
 
Since LEE, Ahn and Huang are both from the similar field of endeavor, and using dielectric layers with different dielectric constant, the purpose disclosed by Huang would have been recognized in the pertinent art of LEE and Ahn. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE and Ahn in light of Huang teaching “wherein a dielectric constant (Dk) of the at least one lower dielectric layer is greater than a .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al ( US 2019/0164912 A1; hereafter LEE)  in view of Ahn et al ( US 2017/0352666 A1; hereafter Ahn) as applied claims above and further in view of FANG et al ( US 2018/0061805 A1; hereafter FANG).

Regarding claim 6, LEE and Ahn discloses the stacked structure of claim 1, But, LEE and Ahn does not disclose explicitly wherein a thickness of the first portion is greater than a thickness of the second portion, and the second portion surrounds the first portion.

 In a similar field of endeavor, FANG discloses wherein a thickness of the first portion   (Fig 5-6, dielectric layer 24, Para [0055]) is greater than a thickness of the second portion, and the second portion surrounds the first portion   (Fig 5-6, dielectric layer 24, Para [0055]).  
 Since LEE, Ahn and  FANG are both from the similar field of endeavor, and using dielectric layers with uneven surface, the purpose disclosed by FANG would have been recognized in the pertinent art of LEE and Ahn. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention  LEE and Ahn in light of FANG teaching “wherein a thickness of the first portion   (Fig 5-6, dielectric layer 24, Para [0055])  is greater than a thickness of the second portion, and the second portion surrounds the first portion   (Fig 5-6, dielectric layer 24, Para [0055])” for further advantage such as improved electrical performance that can be obtained.

Claims 11-12, 14-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al ( US 2019/0164912 A1; hereafter LEE)  in view of FANG et al ( US 2018/0061805 A1; hereafter FANG).

Regarding claim 11, LEE discloses a package structure, comprising: 
a lower structure (Fig 1,  lower structure 110, Para [ 0017]) including at least one lower dielectric layer   (Fig 1, dielectric layer 110a/110b, Para [ 0020]) and at least one lower metal layer  ( metal layers 240, Para [ 0036]) in contact with the lower dielectric layer  (Fig 1, dielectric layer 110a/110b, Para [ 0020]); 
an upper structure ( Fig 1, upper structure 120 and 130, Para [ 0017-0025])  including at least one upper dielectric layer (Fig 1, dielectric layers 120a/120b and 130a/130b, Para [ 0023-0025])  and at least one upper metal layer  ( metal layers 240, Para [ 0036]) in contact with the upper dielectric layer (Fig 1, dielectric layers 120a/120b and 130a/130b, Para [ 0023-0025]), wherein the at least one upper dielectric layer (Fig 1, dielectric layers 120a/120b and 130a/130b, Para [ 0023-0025]) includes a first upper dielectric layer (Fig 1, dielectric layers 120a/120b, Para [ 0023-0025]) attached to the lower structure  (Fig 1, dielectric layer 110a/110b, Para [ 0020]), and the first upper dielectric 
But, LEE does not disclose explicitly first upper dielectric layer defines an indentation.
 In a similar field of endeavor, FANG discloses first upper dielectric layer (Fig 5-6, dielectric layer 24, Para [0055]) defines an indentation (Fig 5-6, grove 166, dielectric layer 24, Para [0043, 0055]). 
Since LEE and  FANG are both from the similar field of endeavor, and using dielectric layers with uneven surface, the purpose disclosed by FANG would have been recognized in the pertinent art of LEE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE in light of FANG teaching “first upper dielectric layer (Fig 5-6, dielectric layer 24, Para [0055]) defines an indentation (Fig 5-6, grove 166, dielectric layer 24, Para [0043, 0055])” for further advantage such as improved electrical performance that can be obtained.

Regarding claim 12,  LEE and FANG discloses the package structure of claim 11, LEE further discloses wherein the lower structure (Fig 1,  lower structure 110, Para [ 0017]) is a routing structure (Fig 1,  lower structure 110, Para [ 0017]), and includes a plurality of lower dielectric layers (Fig 1, dielectric layer 110a/110b, Para [ 0020])  and a plurality of lower metal layers  ( metal layers 240, Para [ 0036]) interposed between the lower dielectric layers (Fig 1, dielectric layer 110a/110b, Para [ 0020]), each of the lower metal layers includes a patterned circuit layer  ( metal layers 240, Para [ 0036]), the lower metal layers  ( metal layers 240, Para [ 0036])  are electrically connected to one another through a plurality of lower vias  ( metal layers 240, Para [ 0036]), the upper structure  ( Fig 1, upper structure 120 and 130, Para [ 0017-0025]) is an antenna structure  ( Fig 1, upper structure 120 and 130, Para [ 0017-0025]), and the at least one upper metal layer  ( metal layers 240, Para [ 0036]) includes an antenna pattern  ( metal layers 240, Para [ 0036]), and the at least one semiconductor die ( 300, Para [ 0033]) is electrically connected to the lower structure (Fig 1,  lower structure 110, Para [ 0043]).  

Regarding claim 14, LEE and FANG discloses the package structure of claim 11, But, LEE does not disclose explicitly wherein the first upper dielectric layer includes a base portion and a protrusion portion protruding from the base portion to define the indentation.  
 In a similar field of endeavor, FANG discloses wherein the first upper dielectric layer (Fig 5-6, dielectric layer 24, Para [0055]) includes a base portion and a protrusion portion protruding from the base portion (Fig 5-6, dielectric layer 24, Para [0055]) to define the indentation (Fig 5-6,  grove 166).
Since LEE and  FANG are both from the similar field of endeavor, and using dielectric layers with uneven surface, the purpose disclosed by FANG would have been recognized in the pertinent art of LEE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE in light of FANG teaching “wherein the first upper dielectric layer (Fig 5-6, dielectric layer 24, Para [0055]) includes a base portion and a protrusion portion protruding from the base portion (Fig 5-6, dielectric layer 24, Para [0055]) to define the indentation (Fig 5-6,  grove 166)” for further advantage such as improved electrical performance that can be obtained through the use of dielectric constant materials.

Regarding claim 15, LEE and FANG discloses the package structure of claim 14, FANG further discloses wherein the indentation surrounds the protrusion portion (Fig 5-6, dielectric layer 24, Para [0055]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE in light of FANG teaching wherein the indentation surrounds the protrusion portion (Fig 5-6, dielectric layer 24, Para [0055])” for further advantage such as improved electrical performance that can be obtained through the use of dielectric constant materials.

Regarding claim 16, LEE and FANG discloses the package structure of claim 11, But, LEE does not disclose explicitly wherein a depth of the indentation is greater than 0.5µm and less than 5 µm.
In a similar field of endeavor, FANG discloses wherein a depth of the indentation is greater than 0.5µm and less than 5 µm (Fig 5-6, upper surface of dielectric layer 24 includes surface roughness, Para [0055]). It would have been obvious to one of ordinary skill in the art of making a depth of the indentation is greater than 0.5µm and less than 5 µm through routine experimentation and optimization to obtain optimal or desired device performance, and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE in light of FANG teaching “wherein a depth of the indentation is greater than 0.5µm and less than 5 µm (Fig 5-6, upper surface of dielectric layer 24 includes surface roughness, Para [0055])” further advantages such as to improve adhesion between stack layers.
 
Regarding claim 17, LEE and FANG discloses the package structure of claim 11, LEE further discloses wherein the at least one upper dielectric layer (Fig 1, dielectric layers 120a/120b and 130a/130b, Para [ 0023-0025]) further includes a second upper dielectric layer  (Fig 1, dielectric layers 130a/130b, Para [ 0023-0025])  disposed on the first upper dielectric layer (Fig 1, dielectric layers 120a/120b, Para [ 0023-0025]) and , the at least one upper metal layer ( metal layers 240, Para [ 0036]) includes a first upper metal layer ( metal layers 220, Para [ 0036]), a second upper metal layer ( metal layers 240, Para [ 0036])  and a third upper metal layer ( metal layers 240, Para [ 0036]), wherein the first upper metal layer ( metal layers 220, Para [ 0036])  is disposed on the lower structure  (Fig 1,  lower structure 110, Para [ 0017]), the first upper dielectric layer  (Fig 1, dielectric layers 120a/120b, Para [ 0023-0025]) covers the first upper metal layer ( metal layers 220, Para [ 0036]), the second upper metal layer ( metal layers 240, Para [ 0036])  is disposed on the first upper dielectric layer (Fig 1, dielectric layers 120a/120b, Para [ 0023-0025]), the second upper dielectric layer (Fig 1, dielectric layers 130a/130b, Para [ 0023-0025]) covers the second upper metal layer ( metal layers 240, Para [ 0036]), and the third upper metal layer ( metal layers 240, Para [ 0036])   is disposed on the second upper dielectric layer (Fig 1, dielectric layers 130a/130b, Para [ 0023-0025]).  
But, LEE does not disclose explicitly second upper dielectric layer disposed on the first upper dielectric layer and extending into the indentation.
 In a similar field of endeavor, FANG discloses second upper dielectric layer disposed on the first upper dielectric layer and extending into the indentation (Fig 5-6, dielectric layer 24, Para [0055]) to define the indentation (Fig 5-6,  grove 166).
Since LEE and  FANG are both from the similar field of endeavor, and using dielectric layers with uneven surface, the purpose disclosed by FANG would have been recognized in the pertinent art of LEE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE in light of FANG teaching “second upper dielectric layer disposed on the first upper dielectric layer and extending into the indentation (Fig 5-6, dielectric layer 24, Para [0055]) to define the indentation (Fig 5-6,  grove 166)” for further advantage such as improved electrical performance that can be obtained through the use of dielectric constant materials.

Regarding claim 23, LEE and FANG discloses the stacked structure of claim 11, LEE further discloses further comprising a plurality of external connectors electrically (Fig 1, upper bumps 240, Para [0037]) connected to the lower metal layer (metal layers 240, Para [0036]), wherein the external connectors Fig 1, upper bumps 240, Para [0037]) extend beyond the encapsulant (620) for external connection Fig 1, upper bumps 240, Para [0037]).
 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al ( US 2019/0164912 A1; hereafter LEE)  in view of  FANG et al ( US 2018/0061805 A1; hereafter FANG) as applied claims above and further in view of Huang et al ( US 2004/0251549 A1; hereafter Huang).

Regarding claim 21, LEE and FANG discloses the stacked structure of claim 11, But, LEE and FANG does not disclose explicitly wherein a dielectric constant (Dk) of the 
In a similar field of endeavor, Huang discloses wherein a dielectric constant (Dk) of the at least one lower dielectric layer is greater than a dielectric constant (Dk) of the at least one upper dielectric layer (different dielectric constant made with different dielectric layers, Para [0018-0020]). 
 
Since LEE, FANG and Huang are both from the similar field of endeavor, and using dielectric layers with different dielectric constant, the purpose disclosed by Huang would have been recognized in the pertinent art of LEE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE and FANG in light of Huang teaching “wherein a dielectric constant (Dk) of the at least one lower dielectric layer is greater than a dielectric constant (Dk) of the at least one upper dielectric layer (different dielectric constant made with different dielectric layers, Para [0018-0020])” for further advantage such as improved electrical performance that can be obtained through the use of dielectric constant materials.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al ( US 2019/0164912 A1; hereafter LEE)  in view of  FANG et al ( US 2018/0061805 A1; hereafter FANG) as applied claims above and further in view of Wang et al ( US 2019/0006283 A1; hereafter Wang).

Regarding claim 22, LEE and FANG discloses the stacked structure of claim 11, But, LEE and FANG does not disclose explicitly wherein the semiconductor die is a radio frequency (RF) die.  

 In a similar field of endeavor, Wang discloses wherein the semiconductor die is a radio frequency (RF) die (Para [0018]).
Since LEE, FANG and Wang are both from the similar field of endeavor, and using radio frequency die, the purpose disclosed by Wang would have been recognized in the pertinent art of LEE and FANG. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE and FANG in light of Wang teaching “wherein the semiconductor die is a radio frequency (RF) die (Para [0018])” for further advantage such as using radio frequency die.

ALTERNATE REJECTION FOR CLAIMS 11 and 23:

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Hwang et al ( US 2019/0105689 A1; hereafter Hwang)  in view of  FANG et al ( US 2018/0061805 A1; hereafter FANG).

Regarding claim 11, Hwang discloses a package structure, comprising: 
a lower structure ( Fig 1,  lower two layer stack 142, Para [ 0027] ) including at least one lower dielectric layer   ( Fig 1,  dielectric layer  lower 142, Para [ 0027] ) and at least one 
an upper structure  ( Fig 1,  upper two layer stack 142, Para [ 0027] )  including at least one upper dielectric layer ( Fig 1,  dielectric layer upper 142, Para [ 0027] ) and at least one upper metal layer ( Fig 1, element 144, Para [ 0027] ) in contact with the upper dielectric layer  ( Fig 1,  dielectric layer upper 142, Para [ 0027] ), wherein the at least one upper dielectric layer ( Fig 1,  dielectric layer upper 142, Para [ 0027] ) includes a first upper dielectric layer ( Fig 1,  dielectric layer upper 142, Para [ 0027] ) attached to the lower structure  ( Fig 1,  lower two layer stack 142, Para [ 0027] ) ; at least one semiconductor die ( Fig 1, die 110)  electrically connected to the lower structure or the upper structure ( Fig 1,  lower two layer stack 142, Para [ 0027] ); and an encapsulant ( Fig 1, element 120, Para [ 0029]) covering the at least one semiconductor die ( Fig 1, die 110) , wherein the lower structure ( Fig 1,  lower two layer stack 142, Para [ 0027] )  separates the upper structure ( Fig 1,  upper two layer stack 142, Para [ 0027] ) and the encapsulant ( Fig 1, element 120, Para [ 0029]).
But, Hwang does not disclose explicitly first upper dielectric layer defines an indentation.
 In a similar field of endeavor, FANG discloses first upper dielectric layer (Fig 5-6, dielectric layer 24, Para [0055]) defines an indentation (Fig 5-6, grove 166, dielectric layer 24, Para [0043, 0055]). 
Since Hwang and  FANG are both from the similar field of endeavor, and using dielectric layers with uneven surface, the purpose disclosed by FANG would have been recognized in the pertinent art of Hwang. Therefore it would have been obvious to one in the art before the effective filing date of the invention to combine Hwang in light of FANG teaching “first upper dielectric layer (Fig 5-6, dielectric layer 24, Para [0055]) defines an indentation (Fig 5-6, grove 166, dielectric layer 24, Para [0043, 0055])” for further advantage such as improved electrical performance that can be obtained.

Regarding claim 23, Hwang and FANG discloses the stacked structure of claim 11, Hwang further discloses wherein the semiconductor die (Fig 1, die 100) is separated from the first upper dielectric layer of the upper structure ( Fig 1,  upper two layer stack 142, Para [ 0027] ) by the lower structure ( Fig 1,  lower two layer stack 142, Para [ 0027] ).

Allowable Subject Matter

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein a difference between a thickness of the first portion and a thickness of the second portion is greater than a gap between a highest point of a top surface of the first upper dielectric layer and a lowest point of the top surface of the first upper dielectric layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898